DETAILED ACTION
1	This action is responsive to the amendment filed on November 27, 2021.
2	The rejection of the claims under 102(a)1 is withdrawn because of the applicant’s amendment. 
EXAMINER’S AMENDMENT
3	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Albin J. Nelson on December 14, 2021.
The application has been amended as follows: 
In the claims:
In claim 1, in line 15, after the phrase “dyeing agent;” insert -- a hair conditioning agent; an emulsifying agent; an emollient agent and ammonium hydroxide;--.
In claim 2, in line 1, replace “dyeing agent” with -- hair dyeing composition--.
In claim 3, delete the whole claim and replace it with the following: --The hair dyeing composition of claim 1, wherein the hair conditioning agent presents in the amount of 2 to 6 percent by wt., based on the total weight of the dyeing agent and wherein the hair conditioning agent is selected from the group consisting of Peg-2 Dimeadowfoamamidoethylammonium Methosulfate, lauryl alcohol or a mixture thereof. --. 
In claim 4, in line 1, replace “dyeing agent” with -- hair dyeing composition--.
In claim 4, in line 1, delete “further consisting of an”.

In claim 5, in line 1, replace “dyeing agent” with -- hair dyeing composition--.
In claim 5, in line 1, delete “further consisting of an”.
In claim 5, in line 2, delete “emollient agent”.
In claim 6, in line 1, replace “oxidizing agent” with -- hair dyeing composition--.
In claim 6, in line 1, after “claim 1,” insert -- wherein the oxidizing agent--.
In claim 8, delete the whole claim and replace it with the following: --The hair dyeing composition of claim 1, wherein ammonium hydroxide presents at a concentration of less than about 1 percent by weight, based on the total weight of the dyeing agent. --.
4	Claims 1-9 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record (US 2016/0175233 A1) teaches a hair dyeing composition comprising alkalizing agents include amino methyl propanol and particularly preferred alkanolamine (ethanolamine)  in the amount of 0.3%, (see page 9, paragraphs, 0168-0170), Eroythorbic acid as an antioxidant in the amount of 0.3%, sodium met-sulfite as a reducing agent in the amount of 0.5% and oxidation dyes and couplers (base and coupling) include resorcinol and p-aminophenol in the total amounts of 0.6%  (see 18, paragraph, 0342, formula A), wherein the dyeing composition is mixed with oxidizing agent to form a mixture that comprises hydrogen peroxide in the amount of 6%  (page 18, paragraph, 0341), wherein the hair dyeing composition has a mixing weight ratio of about 1:1 to about 1:3 of alkalizing agent to the oxidizing agent (see page 16, paragraph, 0303) and wherein the dyeing composition is free of ammonia (ammonium hydroxide) (see page 14, paragraph, 0257). However, the closest prior art of record (US’ 233 A1) does not teach or disclose a hair dyeing composition free of ethanolamine as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/EISA B ELHILO/            Primary Examiner, Art Unit 1761